        Case 5:16-cv-06370-EJD Document 430 Filed 10/24/19 Page 1 of 6



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     LEO D. CASERIA, Cal. Bar No. 240323
 3   THOMAS DILLICKRATH, (pro hac vice)
     2099 Pennsylvania Avenue, NW, Suite 100
 4   Washington, D.C. 20006-6801
     Telephone:    202.747.1900
 5   Facsimile:    202.747.1901
     E-mail:       lcaseria@sheppardmullin.com
 6                 tdillickrath@sheppardmullin.com

 7 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
     DYLAN I. BALLARD, Cal. Bar No. 253929
 8   HELEN C. ECKERT, Cal. Bar No. 240531
     JOY O. SIU, Cal. Bar No. 307610
 9   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111
10   Telephone:    415.434.9100
     Facsimile:    415.434.3947
11   E-mail:       mscarborough@sheppardmullin.com
                   dballard@sheppardmullin.com
12                 heckert@sheppardmullin.com
                   jsiu@sheppardmullin.com
13
     Attorneys for Defendants NINGBO SUNNY
14 ELECTRONIC CO., LTD., SUNNY OPTICS,
     INC., and MEADE INSTRUMENTS CORP.
15
                                     UNITED STATES DISTRICT COURT
16
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
17
     OPTRONIC TECHNOLOGIES, INC. d/b/a               Case No. 5:16-cv-06370-EJD-VKD
18 Orion Telescopes & Binoculars, a California       Assigned To: Honorable Edward J. Davila
     corporation,
19                                                   DEFENDANTS’ OPPOSITION TO
                       Plaintiff,                    PLAINTIFF’S MOTION TO EXCLUDE
20                                                   EXPERT TESTIMONY FROM LAY
              v.                                     WITNESSES
21
     NINGBO SUNNY ELECTRONIC CO.,
22 LTD., SUNNY OPTICS, INC., MEADE                   Complaint Filed: November 1, 2016
     INSTRUMENTS CORP., and DOES 1-25,               First Amended Complaint Filed: November 3,
23                                                   2017
                       Defendants.                   Trial Date: October 22, 2019
24
25
26
27
28
                                                                       Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4850-0073-8218                             DEFENDANTS’ OPP TO MTN TO STRIKE EXPERT TESTIMONY
                                                                                    FROM LAY WITNESSES
         Case 5:16-cv-06370-EJD Document 430 Filed 10/24/19 Page 2 of 6



 1 I.         INTRODUCTION

 2            Joseph Lupica will not be testifying as an expert at trial. The Court stated on October 23rd

 3 that the type of testimony Defendants seek to elicit from Mr. Lupica is permissible so long as
 4 proper foundation is laid. Defendants confirmed that they would lay such foundation at trial.
 5 Nevertheless, Plaintiff filed a motion to preclude purported “expert testimony” from Mr. Lupica
 6 and, potentially, other witnesses, arguing that it had heard for the “first time” that Defendants
 7 intend to ask Mr. Lupica about “telescopes, their manufacture, and the types of machines and
 8 capabilities required to make them.” Pl.’s Mot. to Exclude Expert Testimony from Lay Witnesses,
 9 ECF No. 429 at 2. Not so. Defendants disclosed a month ago that they intended to examine Mr.
10 Lupica on the “differences in manufacturing capabilities of telescope manufacturers.” Orion made
11 no objection. Joint Witness List, ECF No. 327 at 4 (Sept. 26, 2019).
12            In any event, Plaintiff’s motion is both ill-founded and premature. It is ill-founded in that

13 it improperly characterizes information within the direct knowledge of Mr. Lupica as “expert”
14 testimony under Rule 702, and premature in that any objections to discrete testimony are best
15 handled at trial. As explained below, Mr. Lupica’s testimony is admissible under the rules, and
16 Plaintiff’s attempt to prevent the jury from hearing evidence from this fact witness should be
17 denied.
18 II.        ARGUMENT

19            A.       Joseph Lupica is a Lay Witness Who Will Testify Only to Matters of Personal
                       Knowledge
20
              As the former CFO and CEO of alleged co-conspirator Celestron from 1987-2013 and the
21
     CEO of defendant Meade from 2013-2014 (with nearly 30 years of experience as an executive in
22
     the telescope industry), Mr. Lupica is a lay witness with first-hand knowledge and experience with
23
     many of the issues in this case. He will testify to factual matters based on his personal knowledge
24
     as head of two of the companies Plaintiff accuses of wrongdoing in this case (Celestron and
25
     Meade), which were also the U.S. subsidiaries of the other two alleged conspirators, Suzhou Synta
26
     and Ningbo Sunny, respectively. Contrary to Plaintiff’s premature concerns, Mr. Lupica will not
27
     be testifying as an expert with specialized knowledge, nor offering opinions based on scientific,
28
                                                       -1-                     Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4850-0073-8218.2                                   DEFENDANTS’ OPP TO MTN TO STRIKE EXPERT TESTIMONY
                                                                                            FROM LAY WITNESSES
        Case 5:16-cv-06370-EJD Document 430 Filed 10/24/19 Page 3 of 6



 1 technical or other specialized knowledge within the scope of Rule 702. Rather, his testimony will
 2 be based on first-hand knowledge he acquired during his almost 30 years in the telescope industry.
 3           B.       Defendants Will First Lay the Proper Foundation to Establish Personal
                      Knowledge as to All Matters Mr. Lupica Will Testify to at Trial
 4
             Peter Ni already testified that Mr. Lupica was the person in charge of the Meade
 5
     acquisition in 2013. 10/22/2019 Trial Tr. at 425:20. Mr. Lupica did all the due diligence for the
 6
     acquisition, including evaluating Meade’s factory and manufacturing capabilities. 10/23/19 Trial
 7
     Tr. at 509:8-13. After the acquisition closed, Mr. Lupica became CEO of Meade and was tasked
 8
     with fixing all of Meade’s problems, including with its parts, suppliers, and many other issues at
 9
     Meade’s factory. Id. at 644:9-16 and TX 1305.
10
             At trial, Defendants will lay further foundation for Mr. Lupica’s personal knowledge as to
11
     the matters about which he will testify. As COO and CEO of Celestron for over 25 years, Mr.
12
     Lupica oversaw Celestron’s telescope product development, design, manufacturing, and supply.
13
     Mr. Lupica also had personal knowledge of Celestron’s suppliers and their businesses, including
14
     personally traveling to China at least twice a year with Celestron’s engineers to evaluate each of
15
     Celestron’s suppliers, including the manufacturer’s products, production lines, and new products
16
     in development. Mr. Lupica’s trips to China included visiting Ningbo Sunny and Suzhou Synta
17
     who were among Celestron’s largest suppliers.
18
             Once Suzhou Synta acquired Celestron in 2005 (during the time that Mr. Lupica was CEO
19
     of Celestron), Mr. Lupica gained additional, in-depth insight into Suzhou Synta, its products, its
20
     production lines and manufacturing capabilities. And, once Mr. Lupica became the CEO of
21
     Meade after it was acquired by Ningbo Sunny in 2013, Mr. Lupica similarly gained additional, in-
22
     depth firsthand knowledge of Ningbo Sunny’s products, production lines and manufacturing
23
     capabilities. Post-acquisition, Meade also turned to Ningbo Sunny as much as possible to supply
24
     the lower-end telescopes that Meade had been procuring from other Chinese manufacturers before
25
     the acquisition.
26
             Based on this personal knowledge and experience, Mr. Lupica will testify about telescopes
27
     that Ningbo Sunny supplied to Celestron and/or Meade, examples of telescopes that Suzhou Synta
28
                                                     -2-                     Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4850-0073-8218                                   DEFENDANTS’ OPP TO MTN TO STRIKE EXPERT TESTIMONY
                                                                                          FROM LAY WITNESSES
        Case 5:16-cv-06370-EJD Document 430 Filed 10/24/19 Page 4 of 6



 1 supplied to Celestron, and his personal knowledge of the two manufacturers. Mr. Lupica will also
 2 testify about his experiences with Meade’s “parent” company, Ningbo Sunny, as well as his first-
 3 hand knowledge, obtained while CEO of Celestron, of interactions between Celestron engineers
 4 and Suzhou Synta after Shouzou Synta acquired Celestron in 2005. Indeed, the parties’ Joint
 5 Witness List identified this very topic as among those Mr. Lupica would testify to: “differences in
 6 manufacturing capabilities of telescope manufacturers” to which Plaintiff raised no previous
 7 objections. ECF No. 327 at 3.
 8           As the Court explained yesterday during discussion of Mr. Lupica’s testimony, once the

 9 proper foundation for personal knowledge has been established, Mr. Lupica “could testify about
10 his experience in manufacturing. He could say that the LX85 is a far more complicated telescope
11 than the 209001 which is an entry level and it’s different because the optics are different. It can
12 see Saturn. The other one can see the moon.” 10/23/2019 Trial Tr. at 478:12-16. This is
13 precisely the type of testimony Defendants expect to elicit from Mr. Lupica. The issue of whether
14 a proper foundation has been laid can be determined during the course of his testimony.
15           C.       Testimony as to Facts Based on Personal Knowledge and Experience is Not
                      “Expert” Testimony Within the Scope of Rule 702
16
             Courts routinely allow lay witnesses to testify as to facts based on the witness’s personal
17
     knowledge and professional experience. Just because that testimony may touch on technical or
18
     specialized issues does not transform it into “expert” testimony within the scope of Rule 702. In
19
     re Google AdWords Litig., No. 5:08-CV-3369 EJD, 2012 WL 28068, at *5 (N.D. Cal. Jan. 5,
20
     2012) (Davila, J.), rev’d and remanded sub nom. on other grounds, Pulaski & Middleman, LLC v.
21
     Google, Inc., 802 F.3d 979 (9th Cir. 2015). Mr. Lupica’s testimony is squarely within the purview
22
     of permissible testimony under Rule 701. And, even if his testimony were to straddle the line
23
     between “fact” and “opinion”, his testimony would still be permissible under Rule 701.
24
             In Hilsley v. Ocean Spray Cranberries, Inc., No. 17-CV-2335 GPC, 2019 WL 2579793
25
     (S.D. Cal. Jun 24, 2019), the district court denied plaintiff’s motion to exclude testimony from
26
     defendant Ocean Spray’s Senior Manager of Global Product Development, Food and Beverages.
27
     Id. at *3. Although plaintiff argued that the witness was not qualified as an expert to testify
28
                                                      -3-                     Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4850-0073-8218                                    DEFENDANTS’ OPP TO MTN TO STRIKE EXPERT TESTIMONY
                                                                                           FROM LAY WITNESSES
        Case 5:16-cv-06370-EJD Document 430 Filed 10/24/19 Page 5 of 6



 1 regarding artificial flavoring ingredients in a false advertising case regarding claims of “no
 2 artificial flavors,” the court held that the witness’s testimony was based on her personal
 3 knowledge while working at Ocean Spray, and therefore, she was a lay witness not subject to Rule
 4 702 even though her testimony and opinions were technical in nature. Id. at *5. The court
 5 explained, “Under Rule 701, a lay witness with first-hand knowledge can offer an opinion akin to
 6 expert testimony in most cases, so long as the trial judge determines that the witness possesses
 7 sufficient and relevant specialized knowledge or experience to offer the opinion . . . .” Id. at *6
 8 (collecting cases; ellipses in original). See also In re Google AdWords Litig., 2012 WL 28068, at
 9 *5 (denying plaintiffs’ request to strike declaration of Google’s chief economist: “[The witness]
10 may offer lay witness opinions regarding Google’s business, so long as those opinions are based
11 on his own personal, particularized knowledge and experience relating to his employment at
12 Google.”); Lidle v. Cirrus Design Corp., 278 F.R.D. 325, 330-31 (S.D.N.Y. 2011), aff’d, 505 Fed.
13 Appx 72 (2d Cir. 2012) (testimony of aircraft manufacturer’s COO regarding aircraft design
14 process was proper, non-expert testimony where COO’s testimony was based on direct knowledge
15 from his personal involvement); N. Face Apparel Corp. v. Dahan, No. 13-04821 MMM (MANX),
16 2014 WL 12558010, at *4 n.55 (C.D. Cal. Oct. 6, 2014) (“Courts routinely permit witnesses to
17 offer lay opinion testimony concerning matters as to which they have gained knowledge and
18 experience due to their employment.”).
19           The two cases Plaintiff cites do not support its motion. In Gyrodata Inc. v. Atl. Inertial

20 Sys. Inc., No. CV087897GHKFMOX, 2011 WL 13116732, at *1 (C.D. Cal. Oct. 11, 2011),
21 defendants moved to exclude the testimony of six employees who plaintiff affirmatively disclosed
22 as “lay experts” after plaintiff failed to provide a written report for these witnesses or designate
23 them as rebuttal witnesses, and repeatedly ignored defense counsel’s requests for plaintiff to
24 clarify its position on whether these witnesses would provide testimony under Rule 701 or
25 702. Id. at *2-3. And Musser v. Gentiva Health Servs., 356 F.3d 751, 756 n.2 (7th Cir. 2004) has
26 been expressly rejected by the Ninth Circuit. Hoffman v. Lee, 474 Fed. Appx 503, 505 (9th Cir.
27 2012) (rejecting Musser and holding that trial court correctly admitted physician’s testimony
28
                                                      -4-                     Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4850-0073-8218                                    DEFENDANTS’ OPP TO MTN TO STRIKE EXPERT TESTIMONY
                                                                                           FROM LAY WITNESSES
          Case 5:16-cv-06370-EJD Document 430 Filed 10/24/19 Page 6 of 6



 1 because although “Dr. Milanesa was not disclosed as an expert witness . . . as a lay witness he
 2 could testify to matters rationally based on his perception.”).1
 3 III.        CONCLUSION

 4             Based on the foregoing, Defendants respectfully request that the Court deny Plaintiff’s

 5 motion and that Mr. Lupica and other lay witnesses be allowed to testify as lay witnesses based on
 6 their personal knowledge. Any objections Plaintiff may have with the testimony of Mr. Lupica or
 7 any other witness can more appropriately be addressed at trial.
 8
 9 Dated: October 24, 2019
10                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
11
12                                         By                          /s/ Leo D. Caseria
                                                                       LEO D. CASERIA
13
                                                              Attorneys for Defendants
14                                                     NINGBO SUNNY ELECTRONIC CO., LTD.,
                                                             SUNNY OPTICS, INC., and
15                                                         MEADE INSTRUMENTS CORP.
16
17
18
19
     1
20       Even assuming Musser had not been rejected by this Circuit, it does not assist Plaintiff. There,

21 the Court held that nurses and physicians who worked at defendant’s hospital could not provide
22 expert testimony regarding whether defendant had breached any duty of care in a medical
23 malpractice case where the witnesses had not been disclosed as experts. Musser, 356 F.3d at
24 757. Because Indiana law required a plaintiff to establish the applicable standard of care with
25 expert testimony, plaintiff’s failure to disclose witnesses as experts was fatal to plaintiff’s
26 claim. Id. at 760.
27 Lastly, as Mr. Lupica is not an expert within the scope of Rule 702, Plaintiff’s remaining argument
28 based on failure to disclose Mr. Lupica as such under Rule 26 is inapplicable.
                                                       -5-                     Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4850-0073-8218                                     DEFENDANTS’ OPP TO MTN TO STRIKE EXPERT TESTIMONY
                                                                                            FROM LAY WITNESSES
